Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to while the vehicle is in motion, projecting a vertical line across a windshield of the vehicle, the vertical line configured to operate as a visible indication of whether the vehicle is headed on a course that will cause the vehicle to pass substantially evenly between two points that the vehicle has not yet encountered, classified in B60Q 9/00.
II. Claims 9-15, drawn to drawn to progjecting a visible light indicator onto a windshield of the vehicle, wherein projecting comprises projecting from a position on a side of the windshield that is opposite a side where the driver is seated, and wherein projecting further comprises projecting such that the visible light indicator signals to the driver whether the vehicle is presently moving on a course that will cause the vehicle to pass substantially evenly between two points, classified in B60R 2300/806.
III. Claims 16-20, drawn to drawn to providing the driver with a visual indication out in front of the vehicle of a string of locations that are substantially equidistant from two points through which the car will pass substantially evenly between if the vehicle is kept on a course that causes a centerline of the vehicle to stay substantially aligned with the locations, classified in B60R 1/00.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related assisting a driver of a vehicle with left-right driving alignment. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are distinct and different because Invention I does not disclose the method of  “projecting from a position on a side of the windshield that is opposite a side where the driver is seated, and wherein projecting further comprises projecting such that the visible light indicator signals to the driver whether the vehicle is presently moving on a course” as recited in Invention II and “providing the driver with a visual indication out in front of the vehicle of a string of locations that are substantially equidistant from two points through which the car will pass substantially evenly between if the vehicle is kept on a course that causes a centerline of the vehicle to stay substantially aligned with the locations” as recited in Invention III.
Invention II does not disclose the method of  “while the vehicle is in motion, projecting a vertical line across a windshield of the vehicle, the vertical line configured to operate as a visible indication of whether the vehicle is headed on a course” as recited in Invention I and “providing the driver with a visual indication out in front of the vehicle of a string of locations that are substantially equidistant from two points through which the car will pass substantially evenly between if the vehicle is kept on a course that causes a centerline of the vehicle to stay substantially aligned with the locations” as recited in Invention III.

projecting a vertical line across a windshield of the vehicle, the vertical line configured to operate as a visible indication of whether the vehicle is headed on a course” as recited in Invention I and “projecting from a position on a side of the windshield that is opposite a side where the driver is seated, and wherein projecting further comprises projecting such that the visible light indicator signals to the driver whether the vehicle is presently moving on a course” as recited in Invention II.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689